DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a charged particle beam device that is a virtual device. This judicial exception is not integrated into a practical application because the method of claim 14 recites method steps that can be performed by transient signals and does not require the use of any physical apparatus or any physical device which performs the method steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method of claim 17 can be performed by mere though without any requirement to actually perform an action on a physical object.
Claim 17 depends upon claim 14, which is not rejected under 35 U.S.C. 101 because the method of claim 14 is performed to change the physical settings of a charged particle beam device, which is a physical device, which requires a charged particle beam, which is a physical construct. Claim 17, however, negates the physical nature of the charged particle beam device and requires that this device is not a physical device at all. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-17 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites that “use is made of a processing unit”. However, not method or process steps are included which define a method of process of using the processing unit, and so it is unclear what step(s) are involved in the use of the processing unit. See MPEP 2173.05(q).
Claim 15 recites “said stored data” in claim 14. There is insufficient antecedent basis for this limitation in the claim.
 Claim 16 inherits the limitations of claim 14 without providing any additional steps involved in the use of the processing unit.
Claim 17 recites that the “charged particle beam apparatus if a virtual device”. It is unclear how a charged particle beam device (which is a physical device requiring the use of a charged particle beam, which is a physical beam of matter) can be a virtual device which does not require any physical device since the charged particle beam itself is matter and is therefore a physical, non-virtual construct.
Claim 20 recites that “use is made of a processing unit”. However, not method or process steps are included which define a method of process of using the processing unit, and so it is unclear what step(s) are involved in the use of the processing unit. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 14, 15, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. U.S. PGPUB No. 2006/0060781.

Regarding claim 1, Watanabe discloses method of aligning a charged particle beam apparatus, comprising the steps of: providing a charged particle beam apparatus (see figure 55) in a first alignment state (“A deflection signal generating apparatus 108 generates the deflection signal 141 to the deflection element 102” [0286]); using an alignment algorithm 141, by a processing unit 120 (“The entirety control apparatus 120 controls the whole of the electron beam apparatus” [0288] – including controlling deflection signal generating apparatus 108), for effecting an alignment transition from said first alignment state towards a second alignment state of said charged particle beam apparatus (since the deflection signal 141 modifies the trajectory of the electron beam from a first path to a deflected path); and providing data (“height data” [0286]) related to said alignment transition to a modification algorithm for modifying said alignment algorithm in order to effect a modified alignment transition (“the deflection signal generating apparatus 108 corrects the deflection signal 141 on the basis of the height data obtained from the height calculating unit 200b in such a manner as to compensate for an image magnification fluctuation caused by the fluctuation of the height of the surface of the sample 106 and an image rotation caused by the control of the electromagnetic lens 103” [0286] – the alignment algorithm 141 is modified from a first state to a second state based on a modification algorithm which converts the height data into data which changes the deflection signal).

Regarding claim 2, Watanabe discloses the step of using said modified alignment algorithm for effecting a subsequent alignment transition (“The scanning deflector 334 (102) scans repeatedly electron beams in the X direction and electrons generated from the inspected object 106 in synchronism with the continuous movement of the inspected object (sample) 106 in the X direction by the stage 302 (105) are detected” [0303] – the scanning deflector signal is changed for the height of each position on the sample surface [0286]).

Regarding claim 3, Watanabe discloses that said alignment transition comprises a plurality of individual alignment actions (“The scanning deflector 334 (102) scans repeatedly electron beams in the X direction and electrons generated from the inspected object 106 in synchronism with the continuous movement of the inspected object (sample) 106 in the X direction by the stage 302 (105) are detected” [0303] – the scanning deflector signal is changed for the height of each position on the sample surface [0286]).

Regarding claim 4, Watanabe discloses the step of determining a quality parameter (“since the height detection optical apparatus 200a projects and detects patterns of multi-slit shape from the left and right symmetrical directions and the height calculating unit 200b constantly obtains a height of a constant point 110 by averaging both detected values” [0283] – the quality parameter, height, it utilized in changing the deflection [0286]).

Regarding claim 5, Watanabe discloses that said step of determining said quality parameter includes assessing one or more of said plurality of individual alignment actions (“the deflection signal generating apparatus 108 corrects the deflection signal 141 on the basis of the height data obtained from the height calculating unit 200b” [0286]).

Regarding claim 6 Watanabe discloses that said assessing comprises identifying individual alignment actions that result in undesirable alignment states (since the current alignment state is identified as undesirable when the alignment state is changed such that the deflection signal is changed from a first value to a corrected value [0286]).

Regarding claim 7, Watanabe discloses the step of modifying said alignment algorithm such that undesirable alignment actions are prevented during use of said modified alignment algorithm (since the current alignment state is identified as undesirable when the alignment state is changed such that the deflection signal is changed from a first value to a corrected value [0286]).

Regarding claim 14, Watanabe discloses a method of training an alignment algorithm 141 for aligning a charged particle beam apparatus (since the deflection signal 141 modifies the trajectory of the electron beam from a first path to a deflected path), comprising the steps of providing an alignment algorithm 141 to be trained (“A deflection signal generating apparatus 108 generates the deflection signal 141 to the deflection element 102” [0286]); providing data (“height data” [0286]) related to an alignment transition of said charged particle beam apparatus, wherein said alignment transition extends from a first alignment state towards a second alignment state (“the deflection signal generating apparatus 108 corrects the deflection signal 141 on the basis of the height data obtained from the height calculating unit 200b in such a manner as to compensate for an image magnification fluctuation caused by the fluctuation of the height of the surface of the sample 106 and an image rotation caused by the control of the electromagnetic lens 103” [0286]); and providing said data to a modification algorithm for modifying said alignment algorithm, wherein use is made of a processing unit 120 (the alignment algorithm 141 is modified from a first state to a second state based on a modification algorithm which converts the height data into data which changes the deflection signal).

Regarding claim 15, Watanabe discloses the step of determining at least one quality parameter (“height data” [0286]) of said stored data, and modifying said alignment algorithm based on said at least one quality parameter (“the deflection signal generating apparatus 108 corrects the deflection signal 141 on the basis of the height data obtained from the height calculating unit 200b in such a manner as to compensate for an image magnification fluctuation caused by the fluctuation of the height of the surface of the sample 106 and an image rotation caused by the control of the electromagnetic lens 103” [0286]).

Regarding claim 16, Watanabe discloses the step of providing stored data (“focal offset z” [0151]) related to a plurality of alignment transitions of a plurality of charged particle beam apparatuses (“The overall control unit 26 also computes a focus correction quantity for the focal offset z found as described above and stored in the storage unit 57 from a relation between the focal offset z and the focus correction quantity” [0151] – since the focal offset z informs the changing of the deflection signal [0286]).

Regarding claim 17, Watanabe discloses a virtual charged particle beam apparatus since Watanabe discloses that the corrections for the charged particle beam apparatus are performed virtually by control apparatus 120 [0288].

Regarding claim 18, Watanabe discloses a charged particle beam apparatus, comprising: a charged particle emitter 101 configured to emit a charged particle beam; a specimen holder 105 configured to hold a specimen 106; wherein the charged particle beam apparatus is configured to operate in a plurality of alignment states; one or more processors 120; and a memory 142, wherein the memory stores non-transitory computer readable instructions that, when executed on the one or more processors (“The entirety control apparatus 120 controls the whole of the electron beam apparatus (SEM apparatus), displays a processed result processed by the image processing apparatus 124 on a display 143 or stores the same in a memory 142 together with coordinate data for the sample” [0288]), cause the system to: cause the charged particle beam apparatus to operate in a first alignment state (“A deflection signal generating apparatus 108 generates the deflection signal 141 to the deflection element 102” [0286]); use an alignment algorithm 141 to effect an alignment transition of the charged particle beam apparatus from said first alignment state towards a second alignment state of said charged particle beam apparatus (since the deflection signal 141 modifies the trajectory of the electron beam from a first path to a deflected path); and provide data related to said alignment transition to a modification algorithm for modifying said alignment algorithm in order to effect a modified alignment transition (“the deflection signal generating apparatus 108 corrects the deflection signal 141 on the basis of the height data obtained from the height calculating unit 200b in such a manner as to compensate for an image magnification fluctuation caused by the fluctuation of the height of the surface of the sample 106 and an image rotation caused by the control of the electromagnetic lens 103” [0286]).

Regarding claim 19, Watanabe discloses a computer readable medium (“memory 142” [0288]) storing non-transitory computer readable instructions that, when executed on one or more processors, cause the one or processors system to cause a charged particle microscope system to: cause a charged particle beam apparatus to operate in a first alignment state (“A deflection signal generating apparatus 108 generates the deflection signal 141 to the deflection element 102” [0286]); use an alignment algorithm 141 to effect an alignment transition of the charged particle beam apparatus from said first alignment state towards a second alignment state of said charged particle beam apparatus (since the deflection signal 141 modifies the trajectory of the electron beam from a first path to a deflected path); and provide data related to said alignment transition to a modification algorithm for modifying said alignment algorithm in order to effect a modified alignment transition (“the deflection signal generating apparatus 108 corrects the deflection signal 141 on the basis of the height data obtained from the height calculating unit 200b in such a manner as to compensate for an image magnification fluctuation caused by the fluctuation of the height of the surface of the sample 106 and an image rotation caused by the control of the electromagnetic lens 103” [0286]).

Regarding claim 20, Watanabe discloses a computer readable medium (“memory 142” [0288]) storing non-transitory computer readable instructions that, when executed on one or more processors, cause the one or processors system to cause a charged particle microscope system to: provide an alignment algorithm 141 to be trained; provide data (“height data” [0286]) related to an alignment transition of said charged particle beam apparatus (“the deflection signal generating apparatus 108 corrects the deflection signal 141 on the basis of the height data obtained from the height calculating unit 200b” [0286]), wherein said alignment transition extends from a first alignment state towards a second alignment state (“the deflection signal generating apparatus 108 corrects the deflection signal 141 on the basis of the height data obtained from the height calculating unit 200b in such a manner as to compensate for an image magnification fluctuation caused by the fluctuation of the height of the surface of the sample 106 and an image rotation caused by the control of the electromagnetic lens 103” [0286]); and provide said data to a modification algorithm for modifying said alignment algorithm, wherein use is made of a processing unit 120 (the alignment algorithm 141 is modified from a first state to a second state based on a modification algorithm which converts the height data into data which changes the deflection signal).

Claim(s) 1, 2, 3, 4, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honjo et al. U.S. PGPUB No. 2019/0004298.

Regarding claim 1, Honjo discloses a method of aligning a charged particle beam apparatus, comprising the steps of: providing a charged particle beam apparatus 400 in a first alignment state (“a processor to: receive a first image” [0018]); using an alignment algorithm (“alignment information” [0018]), by a processing unit, for effecting an alignment transition from said first alignment state towards a second alignment state of said charged particle beam apparatus (since the alignment information of the objective lens changes the objective lens from a first state in which is it not aligned to a second state in which it is aligned); and providing data (“X-Y voltage pair” [0018]) related to said alignment transition to a modification algorithm for modifying said alignment algorithm in order to effect a modified alignment transition (“the first X-Y voltage pair provides alignment of the objective lens closer to a center of an alignment target than in the first image” [0018]).

Regarding claim 2, Honjo discloses using said modified alignment algorithm for effecting a subsequent alignment transition (“A second image based on the first X-Y voltage pair can be used to determine a second X-Y voltage pair” [Abstract]).

Regarding claim 3, Honjo discloses that said alignment transition comprises a plurality of individual alignment actions (“A second image based on the first X-Y voltage pair can be used to determine a second X-Y voltage pair” [Abstract]).

Regarding claim 4, Honjo discloses the step of determining a quality parameter (“Using the control unit, a first X-Y voltage pair is determined 302 based on the first image. The first X-Y voltage pair provides better alignment of the objective lens” [0041]).

Regarding claim 5, Honjo discloses that said step of determining said quality parameter includes assessing one or more of said plurality of individual alignment actions (“These images are each associated with a particular X-Y voltage pair and can be used to train the algorithm” [0059]). 

Regarding claim 8, Honjo discloses that said alignment algorithm comprises at least one neural network (“Determining the first X-Y voltage pair can use a first deep learning neural network” [0015]). 

Allowable Subject Matter
Claims 9, 10, 11, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9; Honjo et al. U.S. PGPUB No. 2019/0004298 discloses a method of aligning a charged particle beam apparatus, comprising the steps of: providing a charged particle beam apparatus 400 in a first alignment state (“a processor to: receive a first image” [0018]); using an alignment algorithm (“alignment information” [0018]), by a processing unit, for effecting an alignment transition from said first alignment state towards a second alignment state of said charged particle beam apparatus (since the alignment information of the objective lens changes the objective lens from a first state in which is it not aligned to a second state in which it is aligned); and providing data (“X-Y voltage pair” [0018]) related to said alignment transition to a modification algorithm for modifying said alignment algorithm in order to effect a modified alignment transition (“the first X-Y voltage pair provides alignment of the objective lens closer to a center of an alignment target than in the first image” [0018]); and Hondo discloses that said alignment algorithm comprises at least one neural network (“Determining the first X-Y voltage pair can use a first deep learning neural network” [0015]). However, although Honjo discloses that “The center location (X, Y) of the in-focus area in the first image corresponds to the X-Y voltages. In other words, (Vx,Vy)=f(x, y). This relationship can be learned by a neural network during training” [0041], there is no explicit disclosure of retraining the neural network once it has been trained.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method of aligning a charged particle beam apparatus, comprising the steps of: providing a charged particle beam apparatus; effecting an alignment transition from a first alignment state towards a second alignment state of said charged particle beam apparatus; and retraining a neural network in order to effect a modified alignment transition.

Regarding claims 10, 11, 12, and 13; these claims would be allowable at least for their dependence, either directly or indirectly, upon claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881